BioCube

IUT Medical GmbH

joint Venture with BioCube. Inc.

Letter of Agreement

If not executed, this Letter of Agreement expires 1 September 2014

This binding Letter of Agreement sets forth the summary of terms upon which
BioCube, Inc. and its affiliates ("BioCube") and IUT Medical GmbH ("IUT-M") will
arrange a transaction where BioCube and IUT-M will form Joint Venture ("JV") to
commercialize a device for detecting use of marijuana in breath being developed
by IUT-M ("BT Device").

General

BioCube and IUT-M have agreed to form _IV for the purposes of commercialization
of BT Device being developed by IUT-M per JV terms described below. Expected
corporate name for JV will be "MBT Ltd." Executive summary follows term sheet
section.

JV Terms

1.

JV will receive ownership and exclusive world-wide license to BT Device from
IUT-M

2.

BioCube ownership in JV 51%

3.

IUT-M ownership in JV 49%

4.

Expected public spin-off of IV: 9-18 months after initial product sales
(provided sufficient business volume is achieved)

5.

IUT-M will receive agreed to royalty payments on products sold by JV

6.

IUT-M will receive 1,000,000 shares of BioCube, currently trading on OTC Stock
Exchange

Royalty Agreement

JV will enter into royalty agreement with IUT-M substantially along the
following terms:

1.

Royalty rate: 2.5 % on sale of "products" manufactured by MBT Ltd.

2.

Expiration: On spin-off of MBT Ltd into stand-alone public entity

Conditions to Close

1.

Agreement to and execution of a definitive agreement.

2.

Receipt of all necessary director and other consents and approvals to the
transfers and transactions contemplated.

3.

Definitive Agreements shall be promptly prepared and executed. The parties agree
that due diligence will start immediately upon signing the Term Sheet and the
drafting of Definitive Agreements will begin at the same time.

Closing

The Closing will be on or about 1 September 2014. This is a binding Term Sheet,
subject only to due diligence and definitive documentation.




BioCube, Inc.

10 Blackledge Court, Closter NJ 07624 201.750.2001 (PHONE) - 201.750.2999 (FAX)

s/s BR, JL





BioCube

Confidentiality

IUT-M and BioCube will not disclose the contents of this Term Sheet and the
confidential information provided each to the other, to any person or entity
other than their necessary officers, directors, employees and affiliates
(including attorneys, accountants and advisors,) required to implement the
provisions of this Term Sheet, which officers, directors, employees and
affiliates shall also be bound by the terms of this agreement.

Press Releases

IUT-M hereby authorizes BioCube to make such announcements regarding its
participation in the JV, subject to approval by both parties on the content and
wording of the announcements.

Due Diligence

Financial condition and assets, among other things, satisfactory to BioCube in
its sole and reasonable determination.

BioCube (and its attorneys, advisors, agents and accountants) will be given
reasonable access to the BT Device technology, its intellectual property and
development plans, which BioCube acknowledges are confidential and proprietary
information of IUT-M and subject to the Confidentiality Agreement previously
executed.

Fees and Expenses

Each party shall be solely responsible for its respective fees and expenses,
including, but not limited to, attorneys' fees incurred in connection with the
transactions contemplated.

Continued Operations

IUT-M shall continue to manage and operate all aspects of the business of IUT-M
in the ordinary course in a manner consistent with existing business practices.

Material Adverse Change

IUT-M shall promptly inform BioCube of any significant developments concerning
IUT-M or other material developments, which IUT-M believes would materially
affect the financial performance, prospects, value or viability of BT Device
technology, or IUT-M business, which they believe may otherwise materially
interfere with the consummation of the transactions contemplated.

Break Up and No Shop Provision

IUT-M will not directly or indirectly offer or entertain any offer, proposal or
discussions concerning the possible transaction related to BT Device as may be
contemplated with any party other than BioCube throughout the term of this
Letter of Agreement.

Indemnification

The IUT-M and BioCube shall indemnify and hold each other harmless from and
against any loss, claims, damages and other expenses that either party




BioCube, Inc.

s/s BR, JL

10 Blackledge Court, Closter NJ 07624
201.750.2001 (PHONE) - 201.750.2999 (FAX)





BioCube

 

may suffer in connection with a breach by the other party of any representation,
warranty, covenant or agreement contained herein.

Miscellaneous

Governed by and construed in accordance with the internal laws of

Switzerland. Binding upon and inure to the benefit of the parties hereto and
their respective heirs, legal representatives, executors, successors and
assigns.




The parties understand and agree that the contemplated transaction must be
closed by

1 September 2014 and shall be conditioned upon satisfactory completion of
documentation, due diligence and approval.

AGREED AND ACCEPTED THIS  22nd DAY OF   August, 2014:

Accepted and confirmed by the undersigned as of the date indicated.

IUT Medical GmbH

BioCube Inc.




    s/s

   s/s

Jurgen Leonhardt

Boris Rubizhevsky

President

President




BioCube, Inc.

10 Blackledge Court, Closter NJ 07624
201.750.2001 (PHONE) - 201.750.2999 (FAX)


